                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JEFFERY L. THOMPSON,

                     Petitioner,
                                                   Case No. 20-cv-280-pp
       v.

KEVIN CARR,
and JOSH KAUL,

                     Respondents.


    ORDER DENYING MOTION TO STAY AND ABATE PETITION (DKT. NO. 2),
    GRANTING MOTION TO EXPEDITE HEARING ON MOTION TO STAY AND
      ABATE TO THE EXTENT THAT THE MOTION ASKS THE COURT TO
     EXPEDITE ITS RULING (DKT. NO. 5) AND DISMISSING PETITION FOR
                FAILURE TO EXHAUST STATE REMEDIES


       On February 20, 2020, the petitioner, an inmate at Fox Lake

Correctional Institution representing himself, filed a petition for writ of habeas

corpus under 28 U.S.C. §2254 challenging his September 13, 2019 judgments

of conviction in two separate Racine County cases. Dkt. Nos. 1, 1-1, 1-2; see

also State v. Thompson, Racine County Case No. 16CF001213, State v.

Thompson, Racine County Case No. 17CF000871 (both available electronically

at https://wcca.wicourts.gov)1. He has paid the $5.00 filing fee. On the same

day the court received the petition, it received from the petitioner a “Motion to

Stay and Abate Protective Petition.” Dkt. No. 2. About two weeks later, the




1The state court docket reflects that these cases are cross-referenced with
18CF001637.
                                         1

            Case 2:20-cv-00280-PP Filed 08/07/20 Page 1 of 10 Document 6
petitioner filed a “Motion to Expedite Hearing on Motion to Stay and Abate.”

Dkt. No. 5.

I.    Background

      Because the petitioner did not use the court’s required form for filing a

habeas petition, he did not provide the court with much of the information it

needs to screen, or review, the petition. The court found some information on

the public docket available through the Wisconsin Circuit Court Access

Program.

      A.      State Court Proceedings

      On July 12, 2019, the petitioner pled guilty in three separate Racine

County Circuit Court criminal cases through a single plea agreement. See State

v. Thompson, Racine County Case No. 16CF001213; State v. Thompson,

Racine County Case No. 17CF000871; State v. Thompson, Racine County Case

No. 18CF001637 (all available at https://wcca.wicourts.gov). In Case No.

16CF001213, the petitioner pled to operating a vehicle while intoxicated in

violation of Wis. Stat. §346.63(1)(a); in Case No. 17CF000871, he pled to

possession of cocaine, second or subsequent offense, in violation of Wis. Stat.

§§961.41(3g)(c) and (961.48(1)(b); in Case No. 18CF001637, he pled to failure

to maintain his status in a sex offender registry, repeat offense, in violation of

Wis. Stat. §§301.45(2)(a) and 939.62(1)(b). Id.

      On September 13, 2019, the Racine County Circuit Court held a

sentencing hearing and sentenced the petitioner to nine months in the Racine

County Jail on the OWI conviction. Id. On the conviction for possession of

                                         2

           Case 2:20-cv-00280-PP Filed 08/07/20 Page 2 of 10 Document 6
cocaine, the court sentenced him to one and a half years of incarceration

followed by two years of extended supervision, consecutive to his sentence for

operating while intoxicated. Id. For the failure-to-register conviction, the court

fined the petitioner $1,000, plus costs and surcharges. Id. The court entered

judgments the same day. Id. The dockets each contain an entry stating that the

petitioner “[did] not plan to seek postconviction relief.” Id.

      The dockets for the OWI and cocaine possession cases indicate that on

February 20, 2020, the petitioner filed a pro se motion for postconviction relief

under Wis. Stat. §974.06. See State v. Thompson, Racine County Case No.

16CF001213; State v. Thompson, Racine County Case No. 17CF000871 (both

available electronically at https://wcca.wicourts.gov). Those dockets reflect

that the Racine County Circuit Court has scheduled a hearing on that motion

for September 14, 2020. Id.

      B.      Federal Habeas Petition

      On February 20, 2020—the same day he filed his Wis. Stat. §974.06

postconviction motion in the Racine County Circuit Court—the petitioner filed

his federal habeas petition. Dkt. No. 1.

      The petition states that “[o]n or about July 11th, 2019,” the petitioner’s

attorney, Patrick Flanagan, came to his house and told him, his wife and his

mother that the petitioner would “get time served, a withheld sentence, and

probation in case numbers 2016CF001213 and 2017CF000871 and that

[Flanagan] would recommend this at sentencing if [the petitioner] took a plea

agreement.” Dkt. No. 1 at 1. The petitioner asserts that based on this

                                           3

           Case 2:20-cv-00280-PP Filed 08/07/20 Page 3 of 10 Document 6
conversation, he accepted the plea agreement, believing that that was the

sentence he would receive. Id. The plaintiff says that at the September 13,

2019 sentencing hearing, however, without consulting him, Flanagan

recommended prison time and extended supervision. Id. The plaintiff asserts

that he was sentenced to nine months in jail in 2016CF001213 and eighteen

months in custody with two years’ extended supervision in 2017CF000871. Id.

The plaintiff asserts that in his Wis. Stat. §974.06 motion, he alleged ineffective

assistance of counsel, asserting that his lawyer lied to him to get him to plead

guilty. Id. The plaintiff makes the same allegation in his federal habeas

petition, arguing that his lawyer lied to him to induce him to enter a plea. Id. at

2.

II.   Motion for Stay and Abeyance (Dkt. No. 2)

      Section 2254(b)(1)(A) says that a federal court may not grant a federal

habeas petition “unless it appears that the applicant has exhausted the

remedies available in the courts of the State . . . .” In other words, “[a]

petitioner challenging his state conviction must ‘exhaust available state

remedies before presenting his claim to a federal habeas court.’” Hicks v. Hepp,

871 F.3d 513, 530 (7th Cir. 2017) (quoting Davila v. Davis, ___ U.S. ___, 137 S.

Ct. 2058, 2-64 (2017) and 28 U.S.C. §2254(b)(1)(A)). This means that a

petitioner “must ‘fairly present’ his constitutional claims through at least one

complete round of the state’s established appellate review process before

presenting the claims to a federal court for habeas review,” which “includes

presenting the claims to the state’s highest court in a petition for discretionary

                                          4

         Case 2:20-cv-00280-PP Filed 08/07/20 Page 4 of 10 Document 6
review.” Id. 530 (7th Cir. 2017) (citations omitted). If a petitioner has not fairly

presented his claims through a complete round of the state’s appellate review

system, a federal court cannot consider the merits of his claim. Id. at 531

(citations omitted). The Supreme Court has interpreted §2254(b) as “a simple

and clear instruction to potential litigants: before you bring any claims to

federal court, be sure that you first have taken each one to state court.” Rose v.

Lundy, 455 U.S. 509, 520 (1982).

      On the day of his state court sentencings—September 13, 2019—the

petitioner filed a notice under Wis. Stat. §809.30(2)(b), indicating that he did

not plan to seek post-conviction relief. The petitioner did not file a direct appeal

of his convictions. Instead, five months later, on the same day that he filed this

federal petition, he filed a motion for post-conviction relief under Wis. Stat.

§974.06. The motion is not scheduled for a hearing until September of this

year. That means that the petitioner has not presented his claims through a

complete round of the state’s appellate review system, and that this court

cannot review his claims.

      The petitioner appears to understand this, because along with the

petition, he filed a motion to “stay and abate protective petition.” Dkt. No. 2. He

asserts that the federal habeas petition is timely, but says that the court needs

to grant his motion to stay “to preserve the historical date of filing this

petition.” Id. at 1. In the complaint itself, the petitioner says that he is filing a

motion to stay because he “fears that he may fall outside the one year statute

of limitations under AEDPA and 28 U.S.C. § 2244 while he is exhausting his

                                           5

         Case 2:20-cv-00280-PP Filed 08/07/20 Page 5 of 10 Document 6
state court remedies.” Id. at 1. He says this court need not get into the question

of equitable tolling right now, because if the state court grants the relief he

requests, the issue will be moot. Id. He appears to assert that he filed this

federal petition to avoid a limitations problem. Id. at 2.

      Section 2244(d)(1) of the federal habeas statute requires a convicted

person to file his federal habeas petition within one year of “the date on which

the judgment became final by the conclusion of direct review or the expiration

of the time for seeking such review.” Wis. Stat. §§808.04(3) and 809.30(2)

required the petitioner to file a notice of appeal or a notice of post-conviction

review within twenty (20) days of sentencing. See Graham v. Borgen, 483 F.3d

475, 476 and 477 (7th Cir. 2007). This means that the date on which the time

for the petitioner to seek direct review of his conviction expired was October 3,

2019 (twenty days after he was sentenced). The one-year limitations period for

the petitioner to file this federal petition, therefore, began to run on October 3,

2019; he had until October 3, 2020 to file a federal habeas petition.

      The petitioner appears to have been concerned, however, that the state

court would not rule on his §974.06 motion for collateral review (and that he

would not be able to appeal that decision through the Wisconsin appellate

system) before the October 3, 2020 deadline. So he filed this petition, and the

motion for stay, as a “protective” petition. The court thinks it likely this was

unnecessary. Section 2244(d)(2) states that “[t]he time during which a properly

filed application for State post-conviction or other collateral review with respect

to the pertinent judgment or claim is pending shall not be counted toward any

                                         6

         Case 2:20-cv-00280-PP Filed 08/07/20 Page 6 of 10 Document 6
period of limitation under this subsection.” If the petitioner’s §974.06 motion

was “properly filed,” then his one-year federal habeas “clock” stopped on

February 20, 2020—the date he filed the petition. The federal habeas clock will

not start running again until that motion no longer is pending. The petitioner

still had state remedies available at the time he filed this federal habeas

petition. See Nutall v. Greer, 764 F.2d 462, 463 (7th Cir. 1985) (“The

exhaustion requirement refers only to state remedies still available at the time

the federal petition is filed.”)

      There is the possibility that some court could determine that the

petitioner’s §974.06 petition was not “properly filed.” If that turned out to be

the case, the federal habeas clock would not stop while the motion was

pending in state court, and the petitioner’s concern about the federal

limitations period might be well-founded. By the time the final ruling on the

§974.06 petition is issued in state court, it is likely that October 3, 2020 will

have come and gone—especially given that the petitioner does not even have a

hearing on the motion until September. District courts have the authority to

stay unexhausted petitions in cases where dismissal for failure to exhaust

“would effectively end any chance at federal habeas review.” Dolis v. Chambers,

454 F.3d 721, 725 (7th Cir. 2006). Indeed, the Seventh Circuit has

      gone so far as to suggest that it would be wise for a petitioner to file
      in both state and federal court simultaneously, particularly where
      there is some procedural uncertainty about the sate court post-
      conviction proceeding, and then ask the district court to stay the
      federal case until the state case concludes to ensure that [he] does
      not miss the one-year deadline.

Id. The petitioner has followed that procedure here.
                                         7

         Case 2:20-cv-00280-PP Filed 08/07/20 Page 7 of 10 Document 6
       Simply filing a protection federal habeas petition along with a motion to

stay, however, is not enough to entitle the petitioner to that stay. “The district

court must decide whether the petitioner had good cause for his failure to

exhaust all claims and whether the unexhausted claims have some possible

merit.” Id. (citing Rhines v. Weber, 544 U.S. 269, 277-78 (2005)). A district

court must not grant a stay if the petitioner has engaged in “abusive litigation

tactics or intentional delay.” Id. at 278 (citation omitted). This is where the

petitioner’s motion fails.

       In the motion for stay and abeyance, the petitioner says nothing about

why he waited five months before challenging his convictions in state court, or

why he filed this federal petition without first challenging those convictions.

Dkt. No. 2. Nor does his petition explain why he did not file a direct appeal,

why he waited five months to seek relief in state court or why he filed this

petition before he exhausted his claims in state court. Dkt. No. 1. Because the

petitioner has not shown good cause for his failure to exhaust his claims before

filing this federal habeas petition, the court must deny the motion for stay and

abeyance.

III.   The Claims in the Petition

       Rule 4 of the Rules Governing §2254 requires a district court judge to

“promptly” examine a habeas petition. The rule says that

       [i]f it plainly appears from the face of the petition and any attached
       exhibits that the petitioner is not entitled to relief in the district
       court, the judge must dismiss the petition and direct the clerk to
       notify the petitioner. If the petition is not dismissed, the judge must
       order the respondent to file an answer, motion or other response
       within a fixed time, or to take other action the judge may order.
                                         8

         Case 2:20-cv-00280-PP Filed 08/07/20 Page 8 of 10 Document 6
      While a district court is not obligated to consider, at the Rule 4

“screening” stage, the timeliness of the petition, it is permitted to do so. This

court may consider the fact that the petitioner has not yet exhausted his state

remedies, and if a petitioner fails to exhaust his state remedies, the petition is

barred. Henderson v. Thieret, 859 F.2d 492, 496 (7th Cir. 1988); Spreitzer v.

Schomig, 219 F.3d 639, 644 (7th Cir. 2000).

      Because the petition is barred due to the fact that the petitioner has not

exhausted his state remedies and because he still has state remedies available

to him, the court must dismiss the petition.

IV.   Motion to Expedite Hearing of Motion to Stay and Abate (Dkt. No. 5)

      On March 2, 2020—eleven days after the court received the federal

petition and the motion to stay—the court received from the petitioner a

“motion to expedite hearing of motion to stay and abate.” Dkt. No. 5. The

petitioner stated that he had only a “short time of incarceration,” and for the

petition “to actually affect his incarceration portion of his sentence it would

have to be heard as soon as possible.” Id. According to the Wisconsin

Department of Corrections Inmate Locator web site, the petitioner’s mandatory

release/extended supervision date is June 7, 2021, and his maximum

discharge date is September 7, 2023. https://appsdoc.wi.gov/lop/detail.do.

The court did not rule on the petitioner’s motion as quickly as it would have

liked to do, in part because of the issues that have arisen as a result of the

coronavirus pandemic. The court will grant the petitioner’s motion to expedite

the ruling, because it has ruled as quickly as it could.
                                         9

         Case 2:20-cv-00280-PP Filed 08/07/20 Page 9 of 10 Document 6
V.    Conclusion

      The court DENIES the petitioner’s motion to stay and abate the federal

habeas proceedings. Dkt. No. 2.

      The court GRANTS the petitioner’s motion to expedite hearing of motion

to stay and abate, to the extent that the petitioner asked the court to rule

sooner rather than later. Dkt. No. 5.

      The court ORDERS the case DISMISSED for failure to exhaust state

remedies and because there are state remedies yet available to the petitioner.

      Dated in Milwaukee, Wisconsin this 7th day of August, 2020.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                         10

        Case 2:20-cv-00280-PP Filed 08/07/20 Page 10 of 10 Document 6
